                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION
 PETER B. HUTTON,                      )   Cause No. CV-17-82-BU-BMM
                                       )
         Plaintiff,                    )   ORDER GRANTING
                                       )   UNOPPOSED MOTION TO
 vs.                                   )   EXTEND TIME TO FILE
                                       )   OVERLENGTH COMBINED
 JERALD L. NYHART,                     )   REPLY AND RESPONSE BRIEF
                                       )
         Defendant.                    )

       Upon the unopposed motion of the Defendant/Counterclaimant, Jerald L.

Nyhart (“Nyhart”), by and through his counsel of record, and for good cause

appearing:

       IT IS HEREBY ORDERED THAT:

       (1) Nyhart may file an overlength Combined Response to Cross-Motion for

Summary Judgment (Doc. 66) and Reply in Support of Motion for Summary

Judgment (Doc. 38), with a word limit of not more than 6,500 words, pursuant to

Local Rule 7.1(d)(2)(A); and


ORDER                                                              PAGE 1 OF 2
      (2) the time to file Nyhart’s Combined Response and Reply Brief is extended

up to and including February 15, 2019.

      DATED this 28th day of January, 2019.




ORDER                                                                PAGE 2 OF 2
